Citation Nr: 1342002	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  12-30 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for variously diagnosed psychiatric disorders, to include adjustment disorder with anxiety and depressed mood.  


REPRESENTATION

Appellant represented by:	Terri Perciavalle, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 2005 to July 2005, and from November 2005 to March 2010. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran was afforded a Travel Board hearing in September 2013.  A copy of the hearing testimony was placed in Virtual VA, but is incomplete as to the final pages.  A complete hard copy of the hearing testimony has been obtained and associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO through the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The hearing testimony of record indicates that the Veteran receives psychiatric care every few weeks, and he reported that he had received treatment two weeks prior to the hearing.  Treatment records through May 2013 are or record; however, the hearing testimony suggests that there are outstanding psychiatric treatment records that should be obtained while on remand.  

Additionally, testimony was essentially to the effect that his psychiatric disorder has gotten worse, and requires frequent treatment.  In order to have the most up to date information, additional examination will be undertaken.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain outstanding VA treatment records since May 2013 to the claims folder.  If such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that were not obtained; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action that will be taken with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  Functional impairment caused by the psychiatric disorder should be detailed.  The claims folder and records in Virtual VA should be made available to the examiner for review, prior to the entry of the final report.

3.  After completion of the above, readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



